PARK, J.
The plaintiff’s note of $11,200 was clearly taxable by the 8th section of the “ act relating to the assessment and collection of taxes,” Gen. Stat., page 709. The language of the act is as follows: “ Personal property, in this state and elsewhere, not expressly exempted by this act, shall be deemed, for the purposes of taxation, to include all moneys, credits, dioses in action, bonds, notes,” &c. That this language • is broad enough to include a promissory note, although given on an agreement that the sum stated therein should' be without interest for a period of time, cannot admit of a doubt. The statute does not consider whether the credits, dioses in action, and notes therein described are the subjects of interest or not; and therefore there can be no foundation for the plaintiff’s claim that his note should not be the subject of taxation, because he agreed in the contract for the sale of his land that a part of the consideration which is *178specified in tbe note should remain for a certain time without interest. Neither is there any equity in the claim, even if equitable considerations could be regarded in cases of taxation. The amount of interest that would accrue on his $11,-200, during the nine months that the note had to run, must have been taken into consideration by the parties in fixing the price of the land, and the amount enhanced accordingly. It cannot be expected that the plaintiff forbore interest on so large a sum of money without some adequate consideration growing out of the contract of sale. But however this may be, it is no essential consideration in the case before us.
But the plaintiff claims that the amount of the note was deducted from the debtor’s list, and added to the plaintiff’s list, by virtue of the 35th section of the act above mentioned, and by that section the deduction and addition could not properly be made, because the amount of the note could not be added to the plaintiff’s list as money at interest, the note being without interest.
Without stopping to inquire whether this claim is well. founded or not, it is difficult to see how it can avail the plaintiff, if true. We have seen that the plaintiff’s note was clearly the subject of taxation, and the 33d section of the act gives ample power to the board of relief to make the addition to the plaintiff’s list that was made. His property therefore was lawfully taxed, and what matters it whether the board of relief acted under one section of the statute, where they thought it was their duty to act, in making the addition, so long as what was in fact done by them was proper and lawful under other sections of the act ? This action is an equitable one. The plaintiff cannot recover unless he can show that he was unlawfully taxed.
It can make no difference that the board of relief made the addition to the plaintiff’s list under the head of money at interest. In Adams v. Litchfield, 10 Conn., 131, Church, J., says, “assessors and boards of relief are selected for their integrity, and sound judgment in the valuation of property, rather than for any supposed technical accuracy in the forms of business. It is enough’that assessment lists are made up *179with so much certainty that tax payers may know for what . and for how much they are to be taxed, and that the taxes to be levied may be duly apportioned.” See also Goddard v. Town of Seymour, 30 Conn., 394.
We advise judgment for the defendant.
In this opinion the other judges concurred, except Carpenter, J., who was absent.